Citation Nr: 0943112	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  09-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certification of eligibility for automobile 
and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1943 to December 1945. 
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the Veteran's claim of 
entitlement to a certification of eligibility for automobile 
and adaptive equipment or for adaptive equipment only.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

Pursuant to his request on his VA Form 9, substantive appeal, 
the Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge in July 2009.  He was notified of this 
hearing in letters dated in June 2009 and July 2009.  
In correspondence two days prior to that hearing, the Veteran 
indicated that he would like to reschedule his hearing 
because he had a VA examination scheduled for the same day.  
In its September 2009 informal hearing presentation, the 
Veteran's representative indicated that the Veteran still 
desired a Travel Board hearing or a videoconference hearing.  

The Board finds that the Veteran has shown good cause for a 
request in change of date for his hearing.  Therefore, the 
Veteran should be scheduled for a Travel Board hearing or 
video conference hearing at the RO.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO.  The 
Veteran should be notified of the date, 
time, and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



